RENDERED: OCTOBER 28, 2021
                                                         TO BE PUBLISHED


                  Supreme Court of Kentucky
                              2020-SC-0572-DGE


M.A.B.                                                               APPELLANT


                 ON REVIEW FROM COURT OF APPEALS
V.                NOS. 2019-CA-1832 & 2019-CA-1834
         BARREN CIRCUIT COURT NOS. 19-AD-00029 & 19-AD-00030


COMMONWEALTH OF KENTUCKY,                                            APPELLEES
CABINET FOR HEALTH AND
FAMILY SERVICES; J.A.M., A MINOR
CHILD; AND M.L.D.M., A MINOR CHILD

              OPINION OF THE COURT BY JUSTICE LAMBERT
                        REVERSING AND REMANDING

      M.A.B. appeals a decision of the Court of Appeals that dismissed her

appeal from an order of the Barren Circuit Court that terminated her parental

rights. The Court of Appeals held that M.A.B.’s failure to name the children in

her notice of appeal was a jurisdictional defect that required dismissal. After

review, we reverse and remand to the Court of Appeals for consideration of

M.A.B.’s appeal on the merits.

             I.    FACTUAL AND PROCEDURAL BACKGROUND

      The dispositive facts of this case are not in dispute. On May 22, 2019,

the Cabinet for Health and Family Services (Cabinet) filed a petition for the

involuntary termination of M.A.B.’s parental rights to her twin children.

Included in the Cabinet’s petition was a motion for the appointment of a

guardian ad litem for the children, which was granted.
      On November 13, 2019, the Barren Circuit Court entered an order that

terminated M.A.B.’s parental rights to the twins. On December 2, 2019, M.A.B.

filed a timely notice of appeal from the circuit court’s order. The children’s

guardian ad litem was served with the notice of appeal, via the clerk’s added

distribution notation. However, M.A.B. failed to include the names of the

children in either the caption or body of the notice of appeal. M.A.B.’s notice of

appeal read as follows:

                            CIVIL ACTION NO. 19-AD-00030

      COMMONWEALTH OF KENTUCKY/
      CABINET FOR HEALTH AND FAMILY SERVICES                         PETITIONER

                                   NOTICE OF APPEAL

      [M.A.B.] AND [J.A.M.]1                                      RESPONDENTS

                                   ***********************

      Notice is given that [M.A.B.], Respondent in this proceeding, hereby
      appeals to the Kentucky Court of Appeals the Order Terminating
      Parental Rights and Order of Judgment entered November 13,
      2019. [M.A.B.] shall be the Appellant.

      The name of the Appellee against whom this appeal is taken is the
      Commonwealth of Kentucky Cabinet for Health and Family
      Services.

      This 27th day of November, 2019.

      Accordingly, the Court of Appeals, sua sponte, entered a show cause

order against M.A.B. requesting that she show cause why the appeal should




      1   J.A.M. is the children’s father.

                                             2
not be dismissed for failure to comply with CR2 73.03(1), which directs that the

“notice of appeal shall specify by name all appellants and all appellees[.]” In

her response, M.A.B. asserted that, although she failed to name the children,

she substantially complied with CR 73.03 by serving the children’s guardian ad

litem with the notice of appeal. She reasoned that “[t]he primary purpose of a

Notice of Appeal is to give notice of the appeal to those who need to know.”

And, because the children in this case are minors, “the person who needs to

know is the guardian ad litem for the child.” Finally, she noted that since the

children’s guardian ad litem was aware of the appeal, they were not prejudiced

by her failure to name them. M.A.B. did not file a motion to amend her notice

of appeal to include the children as parties.

      A split motion panel agreed with M.A.B. The majority held that M.A.B.

showed sufficient cause for the matter to proceed to the Court of Appeals’

active docket. The dissenting judge argued that failure to name the children

was a jurisdictional defect and that the case should therefore be dismissed.

      The case was then submitted to the merits panel. By split decision, the

Court of Appeals held that serving the children’s guardian ad litem with the

notice of appeal was insufficient to cure the jurisdictional defect of failing to

name the children in either the caption or body of the notice of appeal.3 It

therefore, ordered that the appeal be dismissed.4 Judge Kelly Thompson


      2   Kentucky Rule of Civil Procedure.
      M.A.B. v. Cabinet for Health & Fam. Servs., 2019-CA-001832-ME, 2020 WL
      3

5587377, *1 (Ky. App. Sept. 18, 2020).
      4   Id. at *2.

                                              3
dissented by separate opinion.5 While he agreed that children are

indispensable parties to a termination of parental rights appeal, he contended

that giving notice to the children’s guardian ad litem was sufficient to protect

their interests.6 He therefore asserted that our existing substantial compliance

approach to CR 73.03 should be extended to prohibit dismissal of an appeal

under the factual scenario presented by this case.7 Stated differently, Judge

Thompson asserted that substantial compliance should be found if the child’s

guardian ad litem received appropriate notice of the appeal notwithstanding

that the child was not named in the notice of appeal.8

      Thereafter, M.A.B. filed a motion to reconsider, which was denied. This

appeal followed.

                                II.   ANALYSIS

      We hold that substantial compliance with CR 73.03 shall be found if a

guardian ad litem is given adequate notice of an appeal from a termination of

parental rights, notwithstanding that the notice of appeal failed to name the

child or children. This Court acknowledges that our holding today is an

extension of our existing substantial compliance approach, but we can no

longer justify the elevation of form over substance in such cases. Nor can we

rationalize the denial of access to an appellant’s constitutional right to an




      5   Id.
      6   Id.
      7   Id. at *3.
      8   Id.

                                         4
appeal9 based entirely on a technicality. This is particularly so in light of the

fact that a child’s interests are fully protected if their guardian ad litem is given

notice of the appeal. Accordingly, we hold that service of the notice of appeal

upon a child’s guardian ad litem is sufficient to provide adequate notice to the

child and to confer jurisdiction over that child to an appellate court.

      The policy of substantial compliance with the Civil Rules that govern all

civil appeals10 is reflected in CR 73.02(2), which provides:

      (2) The failure of a party to file timely a notice of appeal, cross-
      appeal, or motion for discretionary review shall result in a
      dismissal or denial. Failure to comply with other rules relating to
      appeals or motions for discretionary review does not affect the
      validity of the appeal or motion, but is ground for such action as
      the appellate court deems appropriate, which may include:

             (a) A dismissal of the appeal or denial of the motion for
             discretionary review,

             (b) Striking of pleadings, briefs, record or portions
             thereof,

             (c) Imposition of fines on counsel for failing to comply
             with these rules of not more than $500, and

             (d) Such further remedies as are specified in any
             applicable Rule.

Thus, CR 73.02 expressly states in pertinent part that the only time the

dismissal of an appeal is mandated for failure to comply with a Civil Rule is




      9 Ky. Const. § 115 (“In all cases, civil and criminal, there shall be allowed as a
matter of right at least one appeal to another court[.]”).
      10 See CR 73.01(1) (“Rules 73, 74, 75 and 76 apply to all appeals in civil actions
except as otherwise provided in Rule 72 [appeals from district court to circuit court],
Rule 98 [procedures for video recorded court proceedings and appeals] or in statutes
creating special remedies.”).

                                            5
when a party fails to file a timely notice of appeal. Failure to comply with any

other rule does not affect the validity of the appeal, and an appellate court may

take any action it deems appropriate in response to that failure to comply. In

addition, CR 73.03(1) states that “the notice of appeal shall specify by name all

appellants and all appellees (‘et al.’ and ‘etc.’ are not proper designation of

parties) and shall identify the judgment, order or part thereof appealed from.”

      In Ready v. Jamison, this Court discussed for the first time the policy

shift embodied in the then-recently amended CR 73.02.11 In Ready, this Court

addressed three cases that were consolidated for the purposes of appeal.12 In

each case, the alleged defect in the notice of appeal was that it “erroneously

stated that the appeal was being taken from an order of the court overruling a

post judgment motion instead of specifying that the appeal was taken from the

judgment itself.”13 In other words, the alleged defect was a failure to follow one

of the two rules regarding notices of appeal under CR 73.03(1): that the notice

of appeal “shall identify the judgment, order or part thereof appealed from.”

      The Ready Court noted that prior to CR 73.02’s amendment, an appeal

would automatically be dismissed if the notice of appeal did not correctly

designate the judgment from which the appeal was being taken “regardless of

whether any harm or prejudice resulted to the opponent from the defect in the




      11705 S.W.2d 479 (Ky. 1986). The material language of CR 73.02 has not
changed since Ready was rendered.
      12   Id. 480-81.
      13   Id. at 480.

                                         6
notice.”14 And, that CR 73.02 represented a much needed “change from the

policy of strict compliance with rules of procedure regarding appeals, to a new

policy of substantial compliance[.]”15 The Court held that dismissal was not

appropriate in any of the cases before it, and reasoned that

      [d]ismissal is not an appropriate remedy for this type of defect so
      long as the judgment appealed from can be ascertained within
      reasonable certainty from a complete review of the record on
      appeal and no substantial harm or prejudice has resulted to
      the opponent. While our court continues to have a compelling
      interest in maintaining an orderly appellate process, the penalty
      for breach of a rule should have a reasonable relationship to the
      harm caused. Likewise the sanction imposed should bear some
      reasonable relationship to the seriousness of the defect. While
      dismissal still may be appropriate where the breach of the rule
      and the harm to the opponent is sufficiently serious, under CR
      73.02(2) the appellate court is charged with the burden of
      deciding the appropriate sanction on a case by case basis.

      [. . .]

      With this new policy we seek to recognize, to reconcile and to
      further three significant objectives of appellate practice: achieving
      an orderly appellate process, deciding cases on the merits, and
      seeing to it that litigants do not needlessly suffer the loss of
      their constitutional right to appeal.16

      However, Ready did not concern an appeal from a termination of

parental rights. It therefore did not address a failure to name a child in a

notice of appeal from a termination of parental rights, i.e., the other explicit

requirement for a notice of appeal under CR 73.03(1): that “the notice of appeal

shall specify by name all appellants and all appellees.” Our jurisprudence, as



      14   Id. at 481.
      15   Id. (internal quotation marks and citation omitted).
      16   Id. at 481-82 (emphasis added).

                                             7
it currently stands, regarding an alleged failure to name a child in a notice of

appeal from a termination of parental rights started two years after Ready with

R.L.W. v. Cabinet for Human Resources.17

      In R.L.W., the Court of Appeals addressed the Cabinet’s motion to

dismiss a father’s notice of appeal from an order terminating his parental

rights.18 The notice of appeal named the father as a party, but the child was

not named as a party.19 The Cabinet argued that children are an indispensable

party to an appeal from the termination of parental rights, and therefore the

father’s appeal had to be dismissed.20

      The Court of Appeals held as a matter of first impression that “children

shall be necessary parties to any appeal from an action terminating, or failing

to terminate their parents' parental rights.”21 Using CR 19.01 as its basis, the

Court of Appeals held that

      [a]lthough there is no statutory requirement that these children be
      likewise named parties to an appeal of said termination action, it
      would seem to this Court that...said children should be necessary
      parties to any appeal. The child is, after all, the primary focus of
      said appeal, and it is no less than the continued health and well-
      being of child which is at stake. If not named as a party, it
      appears that the child's ability to protect his interests would
      be effectively “impaired” or “impeded.” CR 19.01.22




      17   756 S.W.2d 148 (Ky. App. 1988).
      18   Id. at 148.
      19   Id.
      20   Id. at 148.
      21   Id. at 149.
      22   Id. at 148-49.

                                             8
The Court of Appeals then dismissed the father’s appeal without addressing the

merits.23

      Although R.L.W. is well-established and often cited, upon reevaluation

this Court now takes issue with it on several fronts. First, the R.L.W. Court

based the dismissal entirely upon CR 19.01 without addressing CR 73.02(2). It

therefore did not acknowledge that, under CR 73.02(2), the only rule violation

that would have mandated the dismissal of the father’s appeal would have been

a failure to file a timely appeal. In that vein, the court also failed to consider

alternative, less severe sanctions, as it was permitted to do under CR 73.02(2).

Granted, CR 73.02(2)(a) permits dismissal of the appeal as a discretionary

sanction, but we echo the Ready Court’s persuasive belief that “the sanction

imposed should bear some reasonable relationship to the seriousness of the

defect,” and that dismissal is not a proper remedy when no substantial harm or

prejudice has resulted from the defect.24 And, as discussed further below, the

statutorily mandated appointment of a guardian ad litem for children at issue

in a termination proceeding sufficiently protects their interests, as long as the

guardian ad litem is served with the notice of appeal.

      Further, even under the statute relied upon by the R.L.W. Court, CR

19.01, dismissal of the appeal was not appropriate. CR 19.01 directs in

relevant part that

      [a] person who is subject to service of process, either personal or
      constructive, shall be joined as a party in the action if. . .(b) he

      23   Id. at 149.
      24   See Ready, 705 S.W.2d at 481.

                                           9
      claims an interest relating to the subject of the action and is so
      situated that the disposition of the action in his absence may (i) as
      a practical matter impair or impede his ability to protect that
      interest[.] If he has not been so joined, the court shall order
      that he be made a party.25

Therefore, it would seem that under CR 19.01 the proper remedy would have

been for the court to make the child a party, not dismiss the appeal.

      Finally, the heart of the court’s holding that children are necessary

parties to an appeal from a termination under CR 19.01 was its belief that if a

child is not made a party “the disposition of the action in his absence may as a

practical matter impair or impede his ability to protect his interest.”26

Thirty years ago, this was true. However, the legal landscape of parental

termination cases has changed such that courts are now required to appoint a

guardian ad litem for a child involved in an involuntary27 termination of

parental rights proceeding: “[i]n any involuntary action for termination of

parental rights[,] [a]ny child to whom an involuntary action directly relates

shall be made a party to the action and a guardian ad litem shall be appointed

to represent the best interests of the child.”28




      25   (emphasis added).
      26   CR 19.01 (emphasis added).
      27 Though it is not relevant in this case, a guardian ad litem must also be

appointed for a child involved in a voluntary termination of parental rights proceeding.
Kentucky Revised Statute (KRS) 625.041(1).
      28   KRS 625.080(2).

                                          10
      In Kentucky, “the guardian ad litem is a lawyer for the child, counseling

the child and representing him or her in the course of proceedings by, among

other things, engaging in discovery, in motion practice, and in presentation of

the case at the final hearing.”29 Additionally, at the circuit court level, KRS

625.070(3) directs that

      [n]otwithstanding the provisions of the Kentucky Rules of
      Civil Procedure, appointment of a guardian ad litem for a child in
      an action for termination of parental rights, and service of the
      petition upon the guardian ad litem shall be sufficient for
      personal jurisdiction over the child in the action.30

We see no reason why the appellate process should be treated any differently.

      This notion of substantial compliance under somewhat comparable

circumstances was recently applied by this Court in Cates v. Kroger.31 Cates

involved a consolidation of two cases that made constitutional challenges to a

worker’s compensation statute. One of the appellants, Ronnie Bean, failed to

name the Attorney General as a party in his notice of appeal to this Court.32

Nevertheless, we held that “[t]he Attorney General had notice, has not shown or

argued prejudice, and filed a timely brief. We find despite strict compliance not

being satisfied, the policy considerations behind the rule are met in this

case.”33




      29   Morgan v. Getter, 441 S.W.3d 94, 119 (Ky. 2014).
      30   (Emphasis added).
      31   627 S.W.3d 864, (Ky. 2021).
      32   Id. at 874.
      33   Id.

                                           11
      To reach our conclusion in Cates, we cited at least two cases where,

notwithstanding that a necessary party was not explicitly named in the notice

of appeal, we held that dismissal of the appeal was not necessary because the

unnamed parties received proper notice of the appeal.34 In Lassiter v. American

Express Travel Related Servs. Co., Inc.,35 “we found naming the ‘Department of

Treasury’ in the caption [of the notice of appeal] to be the functional equivalent

of naming the State Treasurer,” an indispensable party to the appeal.36 And,

therefore, dismissal of the appeal was not warranted.37 Similarly, in Flick v.

Estate of Wittich,38 “[w]e found that naming the estate was the functional

equivalent of naming the co-administrators,” and, therefore, “[t]he inclusion of

the estate's name and sending the co-administrators the notice of appeal

allowed this Court to find that Flick substantially complied with the

requirements of CR 73.03.”39

           Accordingly, while we decline to go so far as to say that children are not

necessary parties to a termination appeal, we now overrule R.L.W. insofar as it

holds that the failure to name a child in a notice of appeal from a termination

of parental rights is automatic grounds for dismissal. Rather, serving the

child’s guardian ad litem with the notice of appeal is the functional equivalent



      34   Id at 874-75.
      35   308 S.W.3d 714 (Ky. 2010).
      36   Cates, 627 S.W.3d at 875.
      37   Lassiter, 308 S.W.3d at 719.
      38   396 S.W.3d 816 (Ky. 2013).
      39   Cates, 627 S.W.3d at 875.

                                          12
of naming the child: it is sufficient to protect the child’s interests, give the child

adequate notice of the appeal, and confer jurisdiction to the appellate court

over the child. We also reiterate that if an appeal’s alleged defect is anything

other than failure to file a timely notice of appeal, timely cross-appeal, or timely

notice for discretionary review, an appellate court should consider, on a case-

by-case basis, an adequate remedy to address the alleged defect. “The sanction

imposed should bear some reasonable relationship to the seriousness of the

defect,”40 and the prejudice caused to the opposing party, if any, should be

taken into consideration when deciding the appropriate sanction.

                              III.   CONCLUSION

      Based on the foregoing, we reverse. This case is remanded to the Court

of Appeals for consideration of M.A.B.’s appeal on the merits.

      All sitting. Minton, C.J.; Conley, Hughes, Keller, and VanMeter,

JJ, concur. Nickell, J.; dissents with separate opinion.

      NICKELL, J., DISSENTING: Respectfully, I dissent. I agree with the

Court of Appeals that M.A.B.’s appeal should have been dismissed for failing to

name the children in her notice of appeal.

      A few short weeks ago, I dissented in part in Cates v. Kroger, 627 S.W.3d

864 (Ky. 2021), a case in which the majority abandoned long-standing

precedent requiring adherence to strict compliance in relation to jurisdictional




      40   Ready, at 482.

                                         13
defects in notices of appeal. The majority now relies, in part, on the Cates’

decision to continue down the same ill-advised path.

      For the same reasons expressed in Cates, I cannot agree with the

majority’s position in the present appeal. I remain steadfast in my belief “each

time we do not strictly apply the rules we erode them.” Gambrel v. Gambrel,

501 S.W.3d 900, 902 (Ky. App. 2016). Without form, chaos ensues. Today’s

decision further corrodes the plain and clear language of CR 73.03. For

decades, the failure to name an indispensable party in a notice of appeal has

been treated as a fatal jurisdictional defect for which no cure was available.

City of Devondale v. Stallings, 795 S.W.2d 954 (Ky. 1990). See also Browning v.

Preece, 392 S.W.3d 388, 392 (Ky. 2013). As my dissenting opinion noted in

Cates, the majority’s acceptance of substantial compliance brushed aside

precedent to attain a more palatable result. Today, Devondale is not even

acknowledged.

      Even if a majority of this Court desires to abandon and alter our ancient

procedural rule, well-established mechanisms exist to accomplish this

aspiration. Until our rule is formally adjusted to allow for substantial

compliance, my belief is fixed that

      we must require strict compliance with CR 73.03 as it is currently
      written and interpreted, pending any change in its edicts. “Unlike
      the majority, I am unwilling to bend—if not break—our Rules of
      Civil Procedure and precedent to rectify a clear procedural error
      made by Appellant’s counsel.” James v. James, 313 S.W.3d 17, 29
      (Ky. 2010) (Minton, C.J., dissenting).

Cates, 627 S.W.3d at 877 (Nickell, J., dissenting).



                                       14
      For these reasons, I would affirm the Court of Appeals’ dismissal of

M.A.B.’s appeal for her failure to name an indispensable party.



COUNSEL FOR APPELLANT:

Bruce Barton Brown
Pack Law Firm, P.S.C.

COUNSEL FOR APPELLEE, COMMOWEALTH OF KENTUCKY, CABINET FOR
HEALTH AND FAMILY SERVICES:

Dilissa Gaye Milburn
Cabinet for Health and Family Services
Office of Legal Services

COUNSEL FOR APPELLEES, J.A.M. and M.L.D.M:

Cheryl Berry




                                      15